Citation Nr: 1748812	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-19 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In November 2014, a videoconference hearing was held before the undersigned; a transcript is of record.

The Board remanded the appeal for further development in April 2015, February 2016, and December 2016.


FINDING OF FACT

An acquired psychiatric disability not manifested during service, and is not show to be related to service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Board acknowledges that the Veteran's service records are not of record, and that the RO made a formal finding of unavailability in July 2011.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. § 5107 (b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran was provided several VA examinations regarding this claim.  As discussed in greater detail below, the Board finds the collective examinations to be adequate upon which to adjudicate the merits of this appeal.  As well, the Board finds that the March 2017 addendum opinion substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the November 2014 Board hearing, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim and evidence that could assist the Veteran in substantiating the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.


Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disability.  38 C.F.R. § 3.310.  In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he has an acquired psychiatric disability due to service, or, in the alternative, related to his service-connected bilateral hearing loss and tinnitus.

The first evidence of record of an acquired psychiatric disability is August and September 1989 medical records for major depressive disorder.

On June 2012 VA examination, the examiner diagnosed depressive disorder not otherwise specified (NOS), and noted the Veteran's clinical records attributed previous depressive episodes to marital discord.  The examiner opined it was less likely than not that the symptoms of his depressive disorder were caused by or a result of his military service, as the Veteran denied being bothered by a military stressor and denied all other psychiatric symptoms, but reported feeling overwhelmed at times due to his work.

On December 2015 VA examination, the examiner noted that the Veteran was not cooperative and decided not to continue with the examination.  The examiner stated there was not a sufficient amount of valid information to overrule the June 2012 VA examiner's finding that the Veteran's acquired psychiatric disability was due to marital discord and not military service.

In a March 2017 VA addendum opinion, the December 2015 examiner stated there was no objective evidence that the Veteran's mental health symptoms manifested in service or within a year of separation, and that the Veteran first sought treatment many years after his military service.  The examiner also found no objective evidence that mental health symptoms were caused by or aggravated by his service-connected bilateral hearing loss and tinnitus.  The examiner noted that the Veteran did not present any relationship between the disabilities on any of his prior examinations.

The Board finds the VA examiners' opinions to be the most probative evidence of record regarding the relationship between the Veteran's current acquired psychiatric disability and service.  The examiners expressed familiarity with the record and provided clear explanations of rationale.  The examiners outlined the Veteran's medical history and found it less likely than not that the Veteran's acquired psychiatric disability was related to service, to include his service-connected bilateral hearing loss and tinnitus.  The opinions, when taken together, are fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the providers' expertise or the rationale given.

The Board has also considered the statements from the Veteran attributing his acquired psychiatric disability to service or to service-connected bilateral hearing loss and tinnitus.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and the Veteran does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of his current acquired psychiatric disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


